DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-14 as originally filed have been examined in this application.  This communication is the first action on the merits.
Information Disclosure Statement
Information Disclosure Statements (IDS) have been submitted on October 26, 2020, April 30, 2021, and July 6, 2021 and have been considered in this Office Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the various “units” found in claims 1-8 and 11-14.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-8 and 11-14, applicant’s specification generally describes the instant invention as having “a learning data input unit… a word extraction unit… a text vector computation unit… a word vector computation unit… an index value computation unit… a classification model unit… a prediction data input unit… an unsafe incident 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a learning data input unit… a word extraction unit… a text vector computation unit… a word vector computation unit… an index value computation unit… a classification model unit… a prediction data input unit… an unsafe incident prediction unit… a results data input unit… a reward determination unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the as-filed disclosure indicates that there is no structure 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claim 1 recites “(m is an arbitrary integer of 2 or more)… (n is an arbitrary integer of 2 or more)… (q is an arbitrary integer of 2 or more)… (m’ is an arbitrary integer of 1 or more)”, claims 6 and 9 recite “(m is an arbitrary integer of 2 or more)… (n is an arbitrary integer of 2 or more)… (q is an arbitrary integer of 2 or more)”, and claim 10 recites “(m’ is an arbitrary integer of 1 or more)”.  It is unclear if these element are part of the claim.  Examiner suggests incorporating them as wherein clauses.  For the purposes of compact prosecution, the elements as above will not be considered as part of the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 9-10 are recited to comprise “an unsafe incident prediction program” that, under the broadest reasonable interpretation, may be entirely embodied in software. According to MPEP 2106 (I), there are four categories of invention: process, machine, article of manufacture, and composition of matter. Therefore, as "software" is neither a category of invention nor a subset of one of the categories it does not represent patent eligible subject matter. See In re Nuijten, Docket No. 2006-1371 (Fed. Cir. Sept. 20, 2007). As such, the system is directed to software per se and is not directed to a statutory category of invention as described below.
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

These steps of inputting texts into a system, extracting the texts as learning data, converting the texts into vectors according to a predetermined rule, converting the extracted words into a vector according to a predetermined rule, taking the inner products of the text and word vectors, generating a classification model, further inputting texts as prediction data, predicting the possibility that a patient corresponding to a prediction target performs an unsafe incident by applying the inner products as similarity indexes to the classification model, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically, the claims are directed to human interactions such as a physician determining a patient fall risk based on patient data.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, 
generally link the abstract idea to a particular technological environment or field of use (such as the learning data input unit, the word extraction unit, the text vector computation unit, the word vector computation unit, the index value computation unit, the classification model unit, the prediction data input unit, the unsafe incident prediction unit, the results data input unit, and the reward determination unit amount to general purpose computers, see MPEP 2106.05(h))
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to add insignificant extra-solution activity to the abstract idea.  
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as: claims 2 and 7, further defining the text vector computation unit and word vector computation unit; claims 4, 12, and 13, further defining the learning data input unit and the prediction data input unit; claims 3, 8, 11, and 14, further defining the index value computation unit, and claim 5, defining a results data input unit and a reward determination unit).
The dependent claims do not include additional elements which integrate the abstract idea into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 7, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (JP 2005-208782 A), in view of Matsumoto (WO 2017/199445 A1).
Regarding claim 1, Sugihara teaches
An unsafe incident prediction device characterized by comprising: a learning data input unit (Sugihara teaches a computer program that is interpreted to contain the various units recited in the claim, the Examiner noting that the labels applied to the units are nonfunctional descriptive information; see also 112(b) rejection) that inputs m texts (m is an arbitrary integer of 2 or more) (Sugihara teaches using documents as learning data; page 2, para. 7) a word extraction unit that analyzes the m texts input by the learning data input unit as the learning data, and extracts n words (n is an arbitrary integer of 2 or more) from the m texts (Sugihara teaches processing documents to divide them into words, equivalent to extracting words from the texts; see page 11, Step 1); 
a text vector computation unit that converts each of the m texts into a q-dimension vector (q is an arbitrary integer of 2 or more) according to a predetermined rule, thereby computing m text vectors including q axis components (Sugihara teaches documents are expressed, equivalent to converted, to a document vector format if they are multi-lingual, equivalent to a predetermined rule; page 2, para. 7); 
a word vector computation unit that converts each of the n words into a q-dimension vector according to a predetermined rule, thereby computing n word vectors including q axis components (Sugihara teaches generating a multidimensional word vector based on anaphoric analysis, equivalent to using predetermined rules; page 11, para. 7); 
an index value computation unit that takes each of inner products of the m text vectors and the n word vectors, thereby computing m ' n similarity index values reflecting a relationship between the m texts and the n words (Sugihara teaches the inner product value between vectors is the similarity between documents; page 2, para. 7); 
a classification model generation unit that uses the m ' n similarity index values computed by the index value computation unit to generate a classification model for classifying the m texts (Sugihara teaches classifying documents into categories by using the document vector to calculate an inner product which is equivalent to the similarity between documents; see page 12, para. 6, and also see page 2, para. 7 for similarity score) 
Sugihara does not explicitly teach, but Matsumoto teaches
The texts include medical information related to a patient for whom it is known whether the patient has performed unsafe incident as learning data (Matsumoto teaches using medical records as evaluation items, which includes data related to a patient’s fall; see last page 4, last paragraph to page 5, first paragraph);
a classification model for classifying the m texts for a degree of possibility of occurrence of the unsafe incident based on a text index value group including n similarity index values per one text (Matsumoto teaches ; 
a prediction data input unit that inputs m' texts (m' is an arbitrary integer of 1 or more) included in medical information related to a patient corresponding to a prediction target as prediction data (Matsumoto teaches using evaluation items, which can include patient medical records, as prediction data; page 2, para. 6, see also page 4 last paragraph to page 5 first paragraph for the use of medical records); 
and an unsafe incident prediction unit that predicts a possibility that the patient corresponding to the prediction target performs unsafe incident by applying a similarity index value obtained by executing processing of the word extraction unit, the text vector computation unit, the word vector computation unit and the index value computation unit for the prediction data input by the prediction data input unit to the classification model generated by the classification model generation unit (Matsumoto teaches a prediction model that can predict the fall of a patient based on the analysis of text (interpreted to correspond to the analysis of Sugihara); page 4, para. 6).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Sugihara the ability to classify and predict unsafe incidents as taught by Matsumoto with the motivation to improve the quality of medical practices by doctors and nurses, as recognized by Matsumoto on page 2, para. 5, lns. 2-4.
Regarding claim 2, Sugihara and Matsumoto teach the limitations of claim 1.  Sugihara further teaches
the text vector computation unit and the word vector computation unit set, to a target variable, a value (Examiner interprets “set, to a target variable, a value” to mean “determine a value for a target variable”) obtained by computing and adding a probability that one of the m texts is expected from one of the n words, or a probability that one of the n words is expected from one of the m texts for all combinations of the m texts and the n words (Sugihara teaches determining the appearance probability P of a word to appear in a text; page 14, para. 3), and compute a text vector and a word vector for maximizing the target variable (Sugihara teaches using a document classification method to maximize the appearance probability P using word vectors and document vectors; see page 13, para. 8 for maximization and page 13, para. 10 for word and document vectors)
Regarding claims 4 and 12, Sugihara and Matsumoto teach the limitations of claims 1.  Matsumoto further teaches
the learning data input unit inputs an electronic medical record of a patient for whom it is known whether the patient has performed unsafe incident as the medical information and inputs a text having medical record textual matter included in the electronic medical record as the learning data (Matsumoto teaches using medical records as evaluation items, which includes data related to a patient’s fall; see last page 4, last paragraph to page 5, first paragraph), and the prediction data input unit inputs an electronic medical record of a current inpatient as the medical information (Matsumoto teaches using the medical record of a current patient in the predictive system; see page 4, para. 6), and inputs a text having medical record textual matter included in the electronic medical record as the prediction data (Matsumoto teaches using evaluation items, which can include patient medical records, as prediction data; page 2, para. 6, see also page 4 last paragraph to page 5 first paragraph for the use of medical records).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Sugihara and Matsumoto the ability to use learning data and predication data input as taught by Matsumoto with the motivation to improve the quality of medical practices by doctors and nurses, as recognized by Matsumoto on page 2, para. 5, lns. 2-4.
Regarding claims 6 and 9, Sugihara teaches
An unsafe incident prediction device characterized by comprising: a learning data input unit that inputs m texts (m is an arbitrary integer of 2 or more) (Sugihara teaches using documents as learning data; page 2, para. 7) 
a word extraction unit that analyzes the m texts input by the learning data input unit as the learning data, and extracts n words (n is an arbitrary integer of 2 or more) from the m texts (Sugihara teaches processing documents to divide them into words, equivalent to extracting words from the texts; see page 11, Step 1); 
a text vector computation unit that converts each of the m texts into a q-dimension vector (q is an arbitrary integer of 2 or more) according to a predetermined rule, thereby computing m text vectors including q axis components (Sugihara teaches documents are expressed, equivalent to converted, to a document vector format if they are multi-lingual, equivalent to a predetermined rule; page 2, para. 7); 
a word vector computation unit that converts each of the n words into a q-dimension vector according to a predetermined rule, thereby computing n word vectors including q axis components (Sugihara teaches generating a multidimensional word vector based on anaphoric analysis, equivalent to using predetermined rules; page 11, para. 7); 
an index value computation unit that takes each of inner products of the m text vectors and the n word vectors, thereby computing m ' n similarity index values reflecting a relationship between the m texts and the n words (Sugihara teaches the inner product value between vectors is the similarity between documents; page 2, para. 7); 
a classification model generation unit that uses the m ' n similarity index values computed by the index value computation unit to generate a classification model for classifying the m texts (Sugihara teaches classifying documents into categories by using the document vector to calculate an inner product which is equivalent to the similarity between documents; see page 12, para. 6, and also see page 2, para. 7 for similarity score) 
Sugihara does not explicitly teach, but Matsumoto teaches
The texts include medical information related to a patient for whom it is known whether the patient has performed unsafe incident as learning data (Matsumoto teaches using medical records as evaluation items, which includes data related to a patient’s fall; see last page 4, last paragraph to page 5, first paragraph);
a classification model for classifying the m texts for a degree of possibility of occurrence of the unsafe incident based on a text index value group including n similarity index values per one text (Matsumoto teaches calculating a probability of the patient falling; see page 5, para. 7); 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Sugihara the ability to classify and predict unsafe incidents as taught by Matsumoto with the motivation to improve the quality of medical practices by doctors and nurses, as recognized by Matsumoto on page 2, para. 5, lns. 2-4.
Regarding claim 7, Sugihara and Matsumoto teach the limitations of claim 6.  Sugihara further teaches
the text vector computation unit and the word vector computation unit compute a probability that one of the m texts is predicted from one of the n words or a probability that one of the n words is predicted from one of the m texts for all combinations of the m texts and the n words (Sugihara teaches determining the appearance probability P of a word to appear in a text; page 14, para. 3), set a total value thereof as a target variable (Examiner interprets “set, to a target variable, a value” to mean “determine a value for a target variable), and compute a text vector and a word vector maximizing the target variable (Sugihara teaches using a document classification method to  for word and document vectors).
Regarding claim 10, Sugihara and Matsumoto teach the limitations of claim 9.  
a prediction data input means that inputs m' texts (m' is an arbitrary integer of 1 or more) included in medical information related to a patient corresponding to a prediction target as prediction data (Matsumoto teaches using evaluation items, which can include patient medical records, as prediction data; page 2, para. 6, see also page 4 last paragraph to page 5 first paragraph for the use of medical records); 
 and an unsafe incident prediction means that predicts a possibility that the patient corresponding to the prediction target performs unsafe incident by applying a similarity index value obtained by executing processing of the word extraction means, the vector computation means and the index value computation means for the prediction data input by the prediction data input means to the classification model generated by the classification model generation means (Matsumoto teaches a prediction model that can predict the fall of a patient; page 4, para. 6).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Sugihara and Matsumoto the ability to classify and predict unsafe incidents as taught by Matsumoto with the motivation to improve the quality of medical practices by doctors and nurses, as recognized by Matsumoto on page 2, para. 5, lns. 2-4.
Claims 3, 8, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (JP 2005-208782 A), in view of Matsumoto (WO 2017/199445 A1), in further view of Abe (JP 2018-32213 A).
Regarding claim 3, Sugihara and Matsumoto teach the limitations of claim 1.  Sugihara and Matsumoto do not explicitly teach, but Abe teaches
the index value computation unit calculates a product of a text matrix having the respective q axis components of the m text vectors as respective elements and a word matrix having the respective q axis components of the n word vectors as respective elements, thereby computing an index value matrix having the m ' n similarity index values as respective elements (Abe teaches calculating an inner product for sentence vectors and word vectors, thereby calculating similarity index values, equivalent to an index value matrix; see page 8, para. 3).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Sugihara and Matsumoto the ability to calculate the product as taught by Abe with the motivation to improve the accuracy of the system , as recognized by Abe on page 10, para. 3.
Regarding claim 8, Sugihara and Matsumoto teach the limitations of claim 6.  Sugihara and Matsumoto do not explicitly teach, but Abe teaches
the index value computation unit calculates a product of a text matrix having the respective q axis components of the m text vectors as respective elements and a word matrix having the respective q axis components of the n word vectors as respective elements, thereby computing an index value matrix having the m ' n similarity index values as respective elements (Abe teaches calculating an inner product for sentence vectors and word vectors, thereby calculating similarity index values, equivalent to an index value matrix; see page 8, para. 3).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Sugihara and Matsumoto the ability to calculate the product as taught by Abe with the motivation to improve the accuracy of the system , as recognized by Abe on page 10, para. 3.
Regarding claim 11, Sugihara and Matsumoto teach the limitations of claim 2.  Sugihara and Matsumoto do not explicitly teach, but Abe teaches
the index value computation unit calculates a product of a text matrix having the respective q axis components of the m text vectors as respective elements and a word matrix having the respective q axis components of the n word vectors as respective elements, thereby computing an index value matrix having the m x n similarity index values as respective elements (Abe teaches calculating an inner product for sentence vectors and word vectors, thereby calculating similarity index values, equivalent to an index value matrix; see page 8, para. 3).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Sugihara and Matsumoto the ability to calculate the product as taught by Abe with the motivation to improve the accuracy of the system , as recognized by Abe on page 10, para. 3.
Regarding claim 13, Sugihara, Matsumoto, and Abe teach the limitations of claim 11. Matsumoto further teaches
the learning data input unit inputs an electronic medical record of a patient for whom it is known whether the patient has performed unsafe incident as the medical information and inputs a text having medical record textual matter included in the electronic medical record as the learning data (Matsumoto teaches using medical records as evaluation items, which includes data related to a patient’s fall; see last page 4, last paragraph to page 5, first paragraph), and the prediction data input unit inputs an electronic medical record of a current inpatient as the medical information (Matsumoto teaches using the medical record of a current patient in the predictive system; see page 4, para. 6), and inputs a text having medical record textual matter included in the electronic medical record as the prediction data (Matsumoto teaches using evaluation items, which can include patient medical records, as prediction data; page 2, para. 6, see also page 4 last paragraph to page 5 first paragraph for the use of medical records).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Sugihara, Matsumoto, and Abe the ability to use learning data and predication data input as taught by Matsumoto with the motivation to improve the quality of medical practices by doctors and nurses, as recognized by Matsumoto on page 2, para. 5, lns. 2-4.
Regarding claim 14
the index value computation unit calculates a product of a text matrix having the respective q axis components of the m text vectors as respective elements and a word matrix having the respective q axis components of the n word vectors as respective elements, thereby computing an index value matrix having the m x n similarity index values as respective elements (Abe teaches calculating an inner product for sentence vectors and word vectors, thereby calculating similarity index values, equivalent to an index value matrix; see page 8, para. 3).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Sugihara and Matsumoto the ability to calculate the product as taught by Abe with the motivation to improve the accuracy of the system , as recognized by Abe on page 10, para. 3.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (JP 2005-208782 A), in view of Matsumoto (WO 2017/199445 A1), in further view of Carlton-Foss (US 2017/0352240 A1).
Regarding claim 5, Sugihara and Matsumoto teach the limitations of claim 4.  Sugihara and Matsumoto do not explicitly teach, but Carlton-Foss teaches
a results data input unit that inputs an unsafe incident recording report included in an electronic medical record of a discharged patient as results data (Carlton-Foss teaches using data indicative of a fall as input to train the predictive model; see [0047]); 
and a reward determination unit that determines a reward to be given to the classification model generation unit according to occurrence results of the unsafe incident indicated by the results data input by the results data input unit with respect to a possibility of occurrence of the unsafe incident predicted by the unsafe incident prediction unit during hospitalization of the discharged patient, wherein the classification model generation unit modifies the classification model according to a reward determined by the reward determination unit (Carlton-Foss teaches the system is self-correcting and uses supervised learning to modify the model according to how correctly a fall was identified; see [0041] for self-correcting and [0037] for supervised learning).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Sugihara and Matsumoto the ability to modify the classification model as taught by Carlton-Foss with the motivation to increase the efficiency of the system, as recognized by Carlton-Foss in [0082].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0148733 A1 to Stone et al. discloses methods for performing patient health risk assessments including unsafe incidents such as falling.
US 2018/0233018 A1 to Burwinkel et al. discloses a system and method for predicting if a patient will fall.
US 2015/0213225 A1 to Amarasingham et al, discloses a system and method for using a predictive model to determine risk scores for patients where the model improves itself over time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M NGUYEN whose telephone number is (571)272-4431.  The examiner can normally be reached on M-Th 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/B.M.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626